NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              MICHAEL A. CURRIE, JR.,
                    Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2016-2585
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. PH-315I-16-0106-I-1.
                ______________________

               Decided: February 8, 2017
                ______________________

   MICHAEL A. CURRIE, JR., District Heights, MD, pro se.

    STEPHEN FUNG, Office of the General Counsel, Merit
Systems Protection Board, Washington, DC, for respond-
ent. Also represented by BRYAN G. POLISUK.
                 ______________________

  Before LOURIE, MOORE, and TARANTO, Circuit Judges.
PER CURIAM.
2                                             CURRIE   v. MSPB



    Michael A. Currie, Jr. (“Currie”) seeks review of the
final order of the Merit Systems Protection Board (“the
Board”) dismissing his appeal for lack of jurisdiction. See
Currie v. Dep’t of the Army, No. PH-315I-16-0106-I-1
(M.S.P.B. July 1, 2016) (“Final Order”). Because the
Board correctly concluded that it lacked jurisdiction over
Currie’s appeal, we affirm.
                       BACKGROUND
    On March 29, 2010, Currie was appointed to the posi-
tion of Medical Technician, GS-07, in the Department of
the Army (“the agency”). Resp’t’s App. (“R.A.”) 25. In
December 2014, the agency promoted him to the position
of Supervisory Medical Technician, GS-09, subject to a
one-year probationary period that began on December 15,
2014. R.A. 28. On November 10, 2015, the agency de-
moted Currie to the position that he had held prior to his
promotion—Lead Medical Technician, GS-07, Step 5—due
to his failure to satisfactorily complete the probationary
period. R.A. 29, 39–41; see also Final Order, at 3 & n.2.
Currie appealed his demotion to the Board.
    The administrative judge (“AJ”) issued an order re-
questing Currie to show that the Board had jurisdiction
over his appeal, particularly in view of 5 C.F.R. § 315.908
(2015). R.A. 43. Currie responded that the Board had
jurisdiction because he satisfied the definition of “employ-
ee” under 5 U.S.C. § 7511(a)(1)(A)(ii). R.A. 23–24 (citing
McCormick v. Dep’t of the Air Force, 307 F.3d 1339 (Fed.
Cir. 2002), among other decisions).
    The AJ then issued an initial decision dismissing the
appeal for lack of jurisdiction. Currie v. Dep’t of the Army,
No. PH-315I-16-0106-I-1, 2016 WL 304951 (M.S.P.B. Jan.
21, 2016). The AJ found that 5 C.F.R. § 315.908(a) bars
Currie from appealing his demotion to the Board because
he was demoted pursuant to 5 U.S.C. § 3321 and 5 C.F.R.
§ 315.907(a), and he did not allege that § 315.908(b)
applied to his appeal. R.A. 8–10. The AJ also explained
CURRIE   v. MSPB                                           3



that the cases cited by Currie were inapposite because
they dealt with removal from federal employment, not
demotion from a supervisory position to a previously-held
nonsupervisory position during a probationary period.
R.A. 9.
     Currie petitioned for review by the full Board. R.A.
63. The Board denied his petition and adopted the AJ’s
initial decision as its final decision. Final Order, at 2.
The Board agreed with the AJ that Currie did not have
the right to appeal his demotion to the Board. Id. at 3–4.
The Board declined to consider Currie’s remaining argu-
ments challenging the merits of his demotion because
they were not relevant to the jurisdictional issue. Id. at 4.
    Currie timely appealed from the Final Order to this
court. We have jurisdiction under 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
    We must affirm the Board’s decision unless we find it
to be “(1) arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law; (2) obtained with-
out procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c). We review a determination of
the Board’s jurisdiction de novo as a question of law, and
review any underlying factual findings for substantial
evidence. Parrott v. Merit Sys. Prot. Bd., 519 F.3d 1328,
1334 (Fed. Cir. 2008).
    Currie argues that the Board had jurisdiction over his
appeal pursuant to our decision in McCormick because he
satisfied the definition of “employee” under 5 U.S.C.
§ 7511(a)(1)(A)(ii). He challenges the merits of his demo-
tion and argues that the Board erred in failing to consider
his allegations “that the removal documentation has false
information.” Pet’r’s Informal Br. 6. The government
responds that the Board properly considered all relevant
4                                             CURRIE   v. MSPB



facts and correctly concluded that it lacked jurisdiction
over Currie’s appeal.
     We agree with the government that the Board lacked
jurisdiction over Currie’s appeal. The Board’s jurisdiction
is “limited to actions made appealable to it by law, rule, or
regulation.” Lazaro v. Dep’t of Veterans Affairs, 666 F.3d
1316, 1318 (Fed. Cir. 2012) (citing 5 U.S.C. § 7701(a)). As
the appellant before the Board, Currie bore the burden of
establishing the Board’s jurisdiction by a preponderance
of the evidence. 5 C.F.R. § 1201.56(b)(2)(i)(A). But he has
failed to satisfy that burden.
    Under 5 U.S.C. § 3321(a)(2), an agency may set a pe-
riod of probation for a newly appointed supervisor before
that initial appointment as a supervisor becomes final.
For an individual who has been transferred, assigned, or
promoted from another federal position to a supervisory
position, and who has not satisfactorily completed the
probationary period, the agency may return the individu-
al to a position of no lower grade and pay than the posi-
tion from which the individual was transferred, assigned,
or promoted. 5 U.S.C. § 3321(b); 5 C.F.R. § 315.907(a).
The regulations further provide that an employee who is
subject to such a demotion may not appeal that demotion
to the Board, 5 C.F.R. § 315.908(a) (2015) (“An employee
who, in accordance with the provisions of this subpart, is
assigned to a nonmanagerial or nonsupervisory position,
has no appeal right.” (emphasis added)), unless the em-
ployee alleges that the demotion was based on partisan
political affiliation or marital status, id. § 315.908(b).
    As the record shows, and the Board correctly found,
Currie was promoted from a nonsupervisory position to a
supervisory position, subject to a one-year probationary
period, which began on December 15, 2014. On November
10, 2015, due to his failure to satisfactorily complete the
probationary period, he was demoted to the nonsuperviso-
ry position that he had held prior to his promotion, at the
CURRIE   v. MSPB                                          5



same grade and step level. Thus, Currie was demoted
pursuant to 5 U.S.C. § 3321 and 5 C.F.R. § 315.907(a).
Furthermore, it is undisputed that Currie did not allege
to the Board that his demotion was based on partisan
political affiliation or marital status, and thus 5 C.F.R.
§ 315.908(b) does not apply to his appeal. Accordingly,
the Board correctly concluded that § 315.908(a) precludes
Currie from appealing his demotion to the Board.
     We are unpersuaded by Currie’s argument that the
Board had jurisdiction over his appeal simply because he
satisfied the definition of “employee” under 5 U.S.C.
§ 7511(a)(1)(A)(ii). As indicated supra, Currie was demot-
ed under § 3321(a)(2) and (b) during a period of probation
before his initial appointment as a supervisor became
final. Such demotions are specifically excluded from the
list of actions that an employee may appeal. 5 U.S.C.
§ 7512(C). Consequently, even if Currie satisfied the
definition of “employee” under § 7511(a)(1)(A)(ii), the
Board still lacks jurisdiction over his appeal because
§ 7512(C) precludes him from appealing his demotion.
    Moreover, we agree with the Board that our decision
in McCormick does not compel a different outcome. In
McCormick, the employee appealed her removal from
federal employment, not a demotion under § 3321(a)(2)
and (b) as in Currie’s appeal. 307 F.3d at 1340–41 (“Re-
moval from employment is an appealable action where
the individual qualifies as an ‘employee’ at the time of her
removal by the agency.” (emphasis added)). Here, as we
have explained, § 7512(C) precludes Currie from appeal-
ing his demotion under § 3321(a)(2) and (b).
    Lastly, we find that the Board properly declined to
consider Currie’s arguments that the agency’s reasons for
demoting him were false or unjustified. Those arguments
challenge the merits of the agency’s demotion, which is
beyond the jurisdiction of the Board. We likewise decline
6                                          CURRIE   v. MSPB



to consider those arguments in the first instance on
appeal.
    Accordingly, we conclude that the Board correctly de-
termined that it lacked jurisdiction over Currie’s appeal.
                      CONCLUSION
     We have considered Currie’s remaining arguments,
but find them to be unpersuasive. For the foregoing
reasons, we affirm the Board’s decision dismissing Cur-
rie’s appeal for lack of jurisdiction.
                      AFFIRMED
                         COSTS
    No costs.